DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment to the claims filed 03/01/2021 has been entered. Claim(s) 1 is/are currently amended and is/are pending.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Objections Withdrawn
Objections to the claim has/have been withdrawn in view of Applicant's amendments. 

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of US 8,740,807 B2 in view of US 2008/0139955 A1 (previously cited, Hansmann) and/or US 2010/0198097 A1 (Sowelam). 
Though claim 1 of US 8,740,807 B2 is drawn to a system, the components of said system are recited as being configured for performing steps of the method as claimed. For example, claim 1 recites a component for measuring a first time-dependent signal by detecting a modulated electrical current passing through the patient's torso (first and second electrodes, and impedance pneumography circuit); at least one motion sensor for measuring a second time-dependent signal by detecting respiration-induced movements in the patient's torso (motion sensor); a component (processing system) for collectively processing both the first and second time-dependent signals to determine a value for respiration rate by (i) removing noise components from the first time-dependent signal by filtering the first time-dependent signal with a first non-adaptive filter to provide a first filtered signal (step (ii)); (ii) removing noise components from the second time-e.g., ¶ [0044]), and further suggests it may be beneficial to suppress an alarm or provide no output when respiration rate values may be erroneous (e.g., ¶ [0010]). Additionally, Sowelam teaches a method comprising determining if at least one time-dependent signal is acceptable for further processing (e.g., acceptable for diagnostic purposes) based on a motion-related event indicative of patient motion that is not related to the patient's respiration rate value, wherein the motion-related event is determined by processing signals from at least one motion sensor (¶ [0050]), and only determining respiration parameters during a time period when the signal(s) is acceptable for further processing, i.e., motion/activity is below a pre-determined threshold (¶ [0051] measuring respiratory parameters only when a patient is within an activity level range, e.g., at rest or otherwise below a threshold activity level). It would have been 

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of US 8,622,922 B2 in view of US 2010/0063365 A1 (Pisani) and Hansmann and/or Sowelam. 
Though claim 1 of US 8,622,922 B2 is drawn to a system, the components of said system are recited as being configured for performing steps of the method as claimed. For example, claim 1 recites a component for measuring a first time-dependent signal by detecting a modulated electrical current passing through the patient's torso (impedance pneumography sensor); at least one motion sensor for measuring a second time-dependent signal by detecting respiration-induced movements in the patient's torso (motion sensor); a component (processing system) for collectively processing both the first and second time-dependent signals to determine a value for respiration rate by (i) removing noise components from the first time-dependent signal by filtering the first time-dependent signal with a first non-adaptive filter to provide a first filtered signal (filtering the impedance pneumography waveform with a 0.01-12 Hz band-pass filter); (iii) filtering the second signal with an adaptive filter utilizing filter parameters derived from the first filtered signal to e.g., ¶ [0044]), and further suggests it may be beneficial to suppress an alarm or provide no output when respiration rate values may be erroneous (e.g., ¶ [0010]). Additionally, Sowelam teaches a method comprising determining if at least one time-dependent signal is e.g., acceptable for diagnostic purposes) based on a motion-related event indicative of patient motion that is not related to the patient's respiration rate value, wherein the motion-related event is determined by processing signals from at least one motion sensor (¶ [0050]), and only determining respiration parameters during a time period when the signal(s) is acceptable for further processing, i.e., motion/activity is below a pre-determined threshold (¶ [0051] measuring respiratory parameters only when a patient is within an activity level range, e.g., at rest or otherwise below a threshold activity level). It would have been obvious to one of ordinary skill in the art to further modify the system/method of claim 1 of US 8,622,922 B2 with determining if the first and second time-dependent signals are acceptable for further processing based on a motion-related event indicative of patient motion that is not related to the patient's respiration rate value determined by processing signals from at least one motion sensor and determining the respiration rate value corresponding to a period when the motion-related event indicates that the first and second time-dependent signals are acceptable for further processing as taught/suggested by Hansmann and/or Sowelam in order to reduce false alarms (Sowelam, ¶ [0006]), particularly for mobile/active patients (Hansmann, ¶ [0005]). 

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of US 8,545,417 B2 in view of Pisani and Hansmann and/or Sowelam. 
Though claim 1 of US 8,545,417 B2 is drawn to a system, the components of said system are recited as being configured for performing steps of the method as claimed. For example, claim 1 recites a component for measuring a first time-dependent signal by detecting a modulated electrical current passing through the patient's torso (impedance pneumography sensor); at least e.g., ¶ [0044]), and further suggests it may be beneficial to suppress an alarm or provide no output when respiration rate values may be erroneous (e.g., ¶ [0010]). Additionally, Sowelam teaches a method comprising determining if at least one time-dependent signal is acceptable for further processing (e.g., acceptable for diagnostic purposes) based on a motion-related event indicative of patient motion that is not related to the patient's respiration rate value, wherein the motion-related event is determined by processing signals from at least one motion sensor (¶ [0050]), and only determining respiration parameters during a time period when the signal(s) is acceptable for further processing, i.e., motion/activity is below a pre-determined threshold (¶ [0051] measuring respiratory parameters only when a patient is within an activity level range, e.g., at rest or otherwise below a threshold activity level). It would have been obvious to one of ordinary skill in the art to further modify the system/method of claim 1 of US 8,545,417 B2 with determining if the first and second time-dependent signals are acceptable for further processing based on a motion-related event indicative of patient motion that is not related to the patient's respiration rate value determined by processing signals from at least one motion sensor and determining the respiration rate value corresponding to a period when the motion-related event indicates that the first and second time-dependent signals are acceptable for further processing as taught/suggested by Hansmann and/or Sowelam in order to reduce false alarms (Sowelam, ¶ [0006]), particularly for mobile/active patients (Hansmann, ¶ [0005]). 

Response to Arguments
Applicant's arguments have been considered but are moot because the above rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791